The plaintiffs in error in their brief, say:
"The question involved in this case is identical with the question involved in Jacobs v. Ambrister (137 Okla. 227,278 P. 653), Cooper v. Spiro State Bank, and others now pending before this court on rehearing, and an opinion in this case should follow whatever rule is finally adopted in the Cooper v. Spiro State Bank and the other cases."
The case of Cooper v. Spiro State Bank, 137 Okla. 265,278 P. 648, is now final, and, under this admission, should be applied in this cause. When so applied, the judgment of the trial court in this case must be affirmed. That judgment is affirmed.